

116 HR 9013 IH: Preventing Termination of Utility Services in Bankruptcy Act of 2019
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9013IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mr. Johnson of Georgia introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 11 of the United States Code to dispense with the requirement of providing assurance of payment for utility services under certain circumstances.1.Short titleThis Act may be cited as the Preventing Termination of Utility Services in Bankruptcy Act of 2019.2.AmendmentSection 366 of title 11, United States Code, is amended by adding at the end the following:(d)Notwithstanding any other provision of this section in a case in which the debtor is an individual, if the debtor pays in the 20-day period beginning on the date of the order for relief debts owed to a utility for service provided during such period and thereafter pays when due debts owed to such utility for service provided during the pendency of the case, then the debtor may not be required to furnish assurance of payment..